                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


DENISE RAE WILTSEY,

                    Plaintiff,

v.                                                  Case No: 6:17-cv-2166-Orl-40KRS

COMMISSIONER OF SOCIAL
SECURITY,

                    Defendant.
                                       /

                                       ORDER

      This cause is before the Court on Plaintiff's Complaint seeking review of the final

decision of the Commissioner of Social Security denying her claim for social security

benefits (Doc. 1) filed on December 19, 2017. The United States Magistrate Judge has

submitted a report recommending that the decision of the Commissioner be affirmed.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed October 19, 2018 (Doc. 16), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The final decision of the Commissioner of Social Security is AFFIRMED.

      3.     The Clerk is DIRECTED to enter judgment in favor of the Commission of

Social Security, and against Denise Rae Wiltsey.

      4.     The Clerk is further DIRECTED to close the file.
      DONE AND ORDERED in Orlando, Florida on November 5, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
